Citation Nr: 1124979	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-18 416	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss first manifested itself many years after service; it is not attributable to his period of military service.

2.  The Veteran's right ear hearing loss is attributable to a right petrous lesion that developed many years after service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from May 1967 to May 1969.  His military occupational specialty (MOS) was as a combat engineer.  He had service in the Republic of Vietnam from October 1967 to October 1968.  The Veteran's service treatment records (STRs) show that he underwent a pre-induction physical examination in July 1966.  The examination included audiometric testing with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
--
30
LEFT
20
10
5
--
35

His hearing was also tested by whispered voice with 15/15 noted as the measurement.  He did not report any problems with his hearing on his medical history form.  There was no notation regarding his audiogram results on the physical examination.

There are no treatment entries indicating any ear problems or complaints of hearing loss during service.  The Veteran had a separation physical examination in April 1969.  He again had audiometric testing with the results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
15
5
0
5
5

The Veteran did not report any hearing loss or ear problems on his separation medical history form.

The Veteran originally submitted a claim for reimbursement of medical expenses for treatment of an illness unrelated to the issue on appeal.  The Board denied the claim in November 1982.  Medical evidence developed in regard to the issue included records from Grim-Smith Hospital, dated in November 1981.  A history and physical from that time noted that the Veteran denied any tinnitus or loss of hearing acuity.

The Veteran submitted a claim for nonservice-connected disability pension benefits in May 2002.  At that time he listed squamous cell carcinoma as the disability.  He did not include hearing loss.  He listed VA treatment for his disease in 2002.  The Veteran's claim was denied, without further development, in July 2002.  The Veteran's reported income exceeded the maximum allowable for pension purposes.

The Veteran submitted a claim of service connection for esophageal cancer in February 2005.  He did not list hearing loss.  VA treatment records for the period from April 2002 to January 2005 were obtained at that time.  A discharge summary from April 2002 noted that the Veteran had a history of hearing loss and tinnitus.  The remainder of the records pertained to the Veteran's esophageal cancer.

The Veteran submitted his claim for service connection for hearing loss and tinnitus in September 2005.  He said he served in Vietnam as a demolition expert.  He also said he was around dynamite and other explosive charges.  He was not issued hearing protection.  He reported that he had ringing in his ears and a severe hearing loss.  He further reported having received treatment from VA.  

VA records for the period from June 2005 to September 2005 related to treatment for conditions unrelated to hearing loss.  The Veteran was noted to have been a bulldozer driver in construction work.  

The Veteran was afforded a VA audiology examination in February 2006.  The examiner noted that she had reviewed the claims folder, to include the Veteran's STRs.  The results of his pre-induction and separation audiograms were noted.  The examiner also noted the Veteran's claimed history of noise exposure from artillery and explosives without hearing protection.  The examiner said that the Veteran had had surgery to remove a tumor in his right ear but that records were not available for review.  The Veteran also had post-service occupational noise exposure in construction.

The Veteran reported having tinnitus with an onset in service as a result of exposure to artillery.  The examiner also said that the likely etiology of the tinnitus was hearing loss and that the tinnitus was probably related to hearing loss.  

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
115
115
115
115
115
LEFT
20
20
50
60
60

The Veteran had speech recognition (SRT) scores of zero (0) percent in the right ear and 80 percent in the left ear.  The examiner said that puretone testing indicated a dead right ear and moderate high frequency hearing loss in the left ear with fair word recognition.  The examiner opined that the Veteran's hearing loss was not related to his military service.  She also opined that his tinnitus was at least as likely as not related to military noise.  The examiner said that the Veteran's hearing was normal at the time of his separation and not related to service.  

As a result of the examiner's opinion, the Veteran was granted service connection for his tinnitus, characterized as tinnitus associated with hearing loss, in February 2006.  

The Veteran had been granted service connection for tinnitus associated with hearing loss; however, he had also been denied service connection for his claimed hearing loss.  In light of the grant of service connection for tinnitus associated with hearing loss, the Board determined that the exact basis for the denial of service connection for hearing loss was not clear.  The case was remanded in February 2009 so that the VA examiner could provide further information regarding her opinion in the case.  

The Veteran was afforded a VA audiology examination in June 2009.  He was seen by the same examiner who had conducted the VA audiology examination in February 2006.  The examiner reviewed the STRs and said that the pre-induction audiogram showed a high frequency hearing loss bilaterally.  The separation audiogram showed normal hearing bilaterally, at all frequencies.  The examiner said that, because high frequency hearing loss is usually permanent, and the exit audiogram was normal, the ambiguous results could not be explained.  She said the exit audiogram appeared to be valid.

The Veteran underwent audiometric testing.  




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
25
55
60
70

The Veteran had SRT scores of zero percent in the right ear and 78 percent in the left ear.  The examiner said that it was difficult to provide an opinion in the case because both the pre-induction and separation audiograms appeared to be valid.  She said it was highly doubtful that the Veteran's hearing could improve after 10 months of combat noise in Vietnam; however, the separation audiogram did not appear to be of questionable validity.  

The examiner further stated that she could not opine on the Veteran's tinnitus without resorting to speculation.  She said it was at least as likely as not that the Veteran's tinnitus began with military noise even though he may have had normal thresholds at separation.  She said tinnitus may have begun in service without concomitant hearing loss and may still be related to his now present hearing loss.  The examiner added that the tinnitus likely worsened with the Veteran's hearing loss over the years as he worked construction.  She stated that the right ear profound hearing loss, by history, was a result of ear surgery and not related to military noise.  

The case was returned to the Board.  The Board determined that additional development was needed to obtain the records associated with the right ear surgery referenced by the VA examiner in 2006 and again in 2009.  A new examination was also requested.

VA records for the period from February 1999 to October 2009 were associated with the claims folder.  The records reflect that the Veteran was determined to have a moderate mixed hearing loss in the right ear in February 1999.  A June 1999 audiology clinic note shows that he had Auditory Brainstem Testing (ABT) in March 1999 that revealed responses indicative of cochlear hearing loss.  He was fitted with a hearing aid for the right ear but complained that he still could not hear.  Repeat testing showed that the right ear was considered to be "dead" with no useable hearing.  An otolaryngology note from October 1999 said the Veteran gave a one-year history of symptoms involving his right ear.  No problems with the left ear were reported or found on examination.

A December 1999 otolaryngology note said there was mild to moderate sensorineural hearing loss in the left ear in addition to the dead right ear.  A discharge summary from April 2000 reported that the Veteran was admitted with a history of increased hearing loss in the right ear over the last 18-24 months.  He also experienced significant tinnitus in the right ear only.  He had developed vertigo in the last 12 months.  He underwent a right tympanomastoidectomy with exploration and drainage of a right petrous apex cholesterol granuloma.  The Veteran was seen in the audiology and otolaryngology clinics after his surgery.  The Veteran was seen in the audiology clinic as late as October 2009.  His right ear hearing loss was unchanged and he was fitted for a new hearing aid for the left ear.  

The Board notes that the Veteran completed an audiology history form in June 2009.  He reported his noise exposure in service to include artillery, weapons, and explosives.  He said he was in combat and was not given hearing protection.  The Veteran also reported that he had hunted game.  Finally, the Veteran said he worked in road construction from 1969 to 1989.  He was not required to use hearing protection on the job and had not had his hearing tested as part of any civilian employment.

The Veteran was afforded a VA audiology examination in September 2010.  The examiner reviewed the claims folder to include the STRs and the audiogram results from the Veteran's service physical examinations.  She noted the Veteran's claimed noise exposure in service to include artillery, weapons, diesel engines and explosives.  His civilian noise exposure included working construction and hunting.  The examiner noted the history of right ear surgery and that the Veteran was service connected for tinnitus.  

Audiometric testing showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
110+
115+
115+
115+
LEFT
25
35
60
65
65

The Veteran had no speech recognition in the right ear and a score of 80 percent for the left ear.  The Veteran was diagnosed with a normal to severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's left ear hearing loss was not caused by his military service.  She cited to his normal audiogram at the time of discharge in support of her opinion.  She also said the Veteran's right ear hearing loss was attributable to his right petrous lesion that was removed in 2000.  She said the lesion developed 30 years after service.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The evidence establishes that the Veteran has a hearing loss in both ears as required by 38 C.F.R. § 3.385.  However, the objective medical evidence of record does not relate the Veteran's hearing loss to his military service.  Nor does the evidence of record establish that the Veteran's hearing loss was manifest to a compensable degree within one year after his separation from service in May 1969.

The Veteran denied tinnitus or hearing loss as noted by the private treatment records dated in November 1981.  This was approximately 12 years after his discharge.  He did not list hearing loss on his original pension claim of May 2002 or his claim for service connected compensation in February 2005, although he was determined to have a bilateral hearing loss by 2002 as evidenced by the VA records in the claims folder.

The Veteran submitted his current claim in September 2005 with his lay statements of noise exposure in service as the basis for why service connection was in order.  The Veteran's noise exposure has been conceded based on his MOS.  Even conceding combat noise exposure during service under 38 U.S.C.A. § 1154(b) (West 2002) does not change the fact that he had a normal (as described by VA audiologists) separation audiogram.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.  Peters v. Brown, 6 Vet. App. 540, 543 (1994).  Also the absence of contemporaneous treatment records is not, in and of itself, dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).

Further, lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient to establish diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran denied any tinnitus or hearing loss when he was being treated in November 1981.  The records associated with the evaluation of the right petrous apex cholesterol granuloma note what was then a relatively recent, one-year history of the problem.  This was approximately 30 years after service.  It was also after the Veteran had worked 20 years in road construction. 

The Veteran has been afforded three VA examinations.  Two were by the same examiner and the most recent examination by a different audiologist.  Neither of the examiners has found a basis to relate the Veteran's hearing loss, for either ear, to his military service.  They have noted his normal audiogram on his separation, which is clearly significant information in this case.  The 2009 examiner said that it was highly doubtful that the Veteran could have 10 months of combat noise exposure and see an improvement in his hearing.  Nevertheless, she also concluded that there was no reason to believe the separation audiogram was not a valid measure of the Veteran's hearing status.  The examiner further stated that it was possible for the Veteran to have tinnitus related to noise exposure in service with normal hearing thresholds at separation.  The 2010 examiner also concluded that the Veteran's hearing was normal at separation.  She further stated that the right ear hearing loss was due to the granuloma and corrective surgery and that it developed 30 years after service.

The VA outpatient records do not relate the Veteran's left ear hearing loss or his development of the right petrous apex cholesterol granuloma, and subsequent profound hearing loss in the right ear, to his military service.  He was thoroughly evaluated for his development of the granuloma and the audiology and otolaryngology clinic notes make no mention of any relationship to service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection for hearing loss and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in September 2005.  The agency of original jurisdiction (AOJ) wrote to him in October 2005.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The AOJ informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical reports he had.  

The Veteran responded in November 2005 that he had nothing further to submit.  His claim was denied in February 2006 with notice provided that same month.

The Veteran submitted his notice of disagreement (NOD) in March 2006 and perfected his appeal in June 2007.  The Board remanded the case for additional development in February 2009.

The AOJ wrote to him and asked that he provide information regarding any additional treatment for his claimed hearing loss in March 2009.  He was also asked to submit any additional evidence or argument he desired in support of his claim.  

The Veteran was afforded another examination.  His claim was re-adjudicated and denial of service connection was confirmed in June 2010.  He was issued a supplemental statement of the case (SSOC) that addressed the evidence added to the record and the basis for the continued denial of his claim.

The Board remanded the case in August 2010.  The AOJ wrote to him that same month.  He was asked to identify or submit relevant treatment records in support of his claim.  Additional VA records were obtained and added to the claims folder and the Veteran was reexamined in September 2010.  

The AOJ denied the Veteran's claim in March 2011.  He was issued a SSOC that explained the basis for the continued denial of the claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and contentions of noise exposure in service.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, personnel records, private and VA treatment records, as well as statements from the Veteran.  The Veteran was afforded VA examinations.  The Board remanded the case for additional development in 2009 and 2010.

As noted, the Veteran was afforded VA examinations.  The examinations were adequate, providing sufficient medical evidence upon which to base a determination.  The examiners provided nexus opinions for each examination.  The last examiner of September 2010 also addressed the records regarding the Veteran's right ear surgery as requested.  See 38 C.F.R. § 3.326 (2010); see also Barr, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


